                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION


CARLOS SCOTT #2018040187                          CASE NO. 3:18-CV-00628 SEC P

VERSUS                                            JUDGE TERRY A. DOUGHTY

UNKNOWN DEFENDANTS                                MAG. JUDGE KAREN L. HAYES


                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended is warranted,

       IT IS ORDERED, ADJUDGED AND DECREED that Hearn’s motion to dismiss [doc.

# 65] is GRANTED, and Plaintiff’s claims against her are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Harris, Roberts,

and Bennett’s motion for summary judgment [doc. # 62] is GRANTED, and Plaintiff’s claims

against them are DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED this 22nd day of October, 2019, in Monroe, Louisiana.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
